NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUN 1 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No. 21-10311

                Plaintiff-Appellee,             D.C. No. 2:11-cr-00537-TLN-AC-1

 v.
                                                MEMORANDUM*
TROY STRATOS, AKA Troy David
Stafford,

                Defendant-Appellant.

                   Appeal from the United States District Court
                      for the Eastern District of California
                    Troy L. Nunley, District Judge, Presiding

                             Submitted May 17, 2022**

Before:      CANBY, TASHIMA, and NGUYEN, Circuit Judges.

      Troy Stratos appeals from the district court’s order denying his motion for

compassionate release under 18 U.S.C. § 3582(c)(1)(A)(i) following this court’s

remand. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

      Stratos contends that the district court improperly ruled on his motion on


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
remand without ordering supplemental briefing. He contends that the court’s

failure to invite supplemental briefing, despite its knowledge that he had recently

developed a bladder tumor, reflects the court’s bias against him. However, Stratos

did not file or notify the district court of any intent to file supplemental briefing in

the nearly two months between the issuance of this court’s mandate and the district

court’s order. Moreover, the record does not support Stratos’s claim of bias.

Instead, the record reflects that the court impartially considered the 18 U.S.C.

§ 3553(a) factors and Stratos’s various medical conditions, including his bladder

tumor, and did not abuse its discretion in concluding that Stratos did not have

extraordinary and compelling reasons for release and that release was unwarranted

under the § 3553(a) factors. See United States v. Keller, 2 F.4th 1278, 1281, 1284

(9th Cir. 2021).

      As the district court stated when it denied Stratos’s motion for

reconsideration, if Stratos has new medical evidence, he may file a renewed

motion for compassionate release in the district court.

      AFFIRMED.




                                            2                                     21-10311